EXHIBIT 10.22
CARDIAC SCIENCE CORPORATION
RESTRICTED STOCK UNIT AWARD NOTICE
2002 STOCK INCENTIVE PLAN
     Cardiac Science Corporation (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the “Award
Notice”) and in the Restricted Stock Unit Award Agreement, the Company’s 2002
Stock Incentive Plan (the “Plan”) and the Plan Summary, which are either
provided with this notice or are available upon request from the Company’s
Corporate Controller and are incorporated into the Award Notice in their
entirety.
Participant:
Grant Date:
Vesting Commencement Date:
Number of Restricted Stock Units:
Vesting Schedule:
Additional Terms/Acknowledgement: By accepting this award, Participant
acknowledges receipt of, and understands and agrees to, the Award Notice, the
Restricted Stock Unit Award Agreement, the Plan Summary and the Plan. The
Restricted Stock Unit Award Agreement, the Plan Summary and the Plan are either
provided with this notice or available upon request. Participant further agrees
that as of the Grant Date, the Award Notice, the Restricted Stock Unit Award
Agreement, the Plan Summary and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on the subject.

          CARDIAC SCIENCE CORPORATION
      By:           Its:               

